Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,8-12, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (PG Pub 2014/0299934 A1).
Regarding claim 1, Kim teaches an integrated circuit device comprising: a fin-type active region (F1, figs. 1-3) protruding from a top surface of a substrate (100) and extending in a first horizontal direction (y); at least one semiconductor layer, each comprising a lower semiconductor layer (161c) and an upper semiconductor layer (161d) sequentially stacked on the of fin-type active region; and a gate electrode (MG2) extending in a second horizontal direction crossing the first horizontal direction on the fin-type active region, wherein the lower semiconductor layer comprises a same material (Si, paragraph [0047]) as a material of the upper semiconductor layer, and wherein a semiconductor interface is provided between the lower semiconductor layer and the upper semiconductor layer (fig. 1).  
Kim does not teach the fin-type active region to be a plurality of fin-type active regions.
It would have been obvious to the skilled in the art before the effective filing date of the invention to include a plurality of fin-type active regions, in Kim’s device, and to include a plurality of gate electrodes extending in a second horizontal direction crossing the first horizontal direction on the plurality of the fin-type active regions, for the known benefit of increasing the functionality of the device, such as increasing the switching power and storage capacity, for examples.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a plurality of fin-type active regions, in Kim’s device, and to include a plurality of gate electrodes extending in a second horizontal direction crossing the first horizontal direction on the plurality of the fin-type active regions, for the 
Regarding claim 8, Kim teaches the integrated circuit device of claim 1, wherein the semiconductor interface comprises a plurality of portions having different slopes (sides of 161d/161c, fig. 1).  
 Regarding claim 9, Kim teaches the integrated circuit device of claim 8, wherein the semiconductor interface comprises a first portion, among the plurality of portions, parallel (top surface of 161d/161c, figs. 1 and 3) to the top surface of the substrate and at least one second portion having a slope with respect to the top surface of the substrate (sides of 161d/161c, fig. 1).  
Regarding claim 10, Kim does not teach the at least one semiconductor layer comprises at least three semiconductor layers respectively arranged on at least three fin-type active regions arranged in the second horizontal direction at a constant pitch from among the plurality of fin-type active regions.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the at least one semiconductor layer to comprise at least three semiconductor layers (by making at least three transistors as the one shown in fig. 1) respectively arranged on at least three fin-type active regions arranged in the second horizontal direction at a constant pitch from among the plurality of fin-type active regions, for the known benefit of increasing the functionality of the device, such as increasing the switching power and storage capacity, for examples.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the at least one semiconductor layer to comprise at least 
Regarding claim 11, Kim teaches the integrated circuit device of claim 10, wherein the semiconductor interface of the at least one outer semiconductor layer from among the at least three semiconductor layers has a first portion parallel (top surface of 161d/164c) to the top surface of the substrate and at least one second portion having a slope with respect to the top surface of the substrate (sides of 161d/161c, fig. 1).  
Regarding claim 12, Kim teaches an integrated circuit device comprising: a plurality of first fin-type active regions (see claim 1) extending from a top surface of a substrate, in a first horizontal direction; a plurality of second fin-type active regions (see claim 1) extending from the top surface of the substrate, in the first horizontal direction; a plurality of first semiconductor layers on the plurality of first fin-type active regions and each comprising: a first lower semiconductor layer (161c) and a first upper semiconductor layer (161d) sequentially stacked on a corresponding first fin-type active 
Kim does not teach the plurality of first fin-type active regions to be in a first peripheral circuit region or the plurality of second fin-type active regions to be in a second peripheral circuit region.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the plurality of first fin-type active regions to be in a first peripheral circuit region and the plurality of second fin-type active regions to be in a second peripheral circuit region, for the known benefit of providing a first and a second switching/control circuits for memory arrays, for example.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the plurality of first fin-type active regions to be in a first peripheral circuit region and the plurality of second fin-type active regions to be in a 
Regarding claim 15, Kim teaches the integrated circuit device of claim 12, wherein a level of a top surface (top surface of 161d, fig. 1) of each of the plurality of first semiconductor layers is higher than a level of a top surface (top surface of 161c) of each of the plurality of second semiconductor layers.  
Regarding claim 16, Kim teaches the integrated circuit device of claim 12, wherein: a first semiconductor interface of at least one outer first semiconductor layer from among the plurality of first semiconductor layers has a slope (sides of 161c/161d, fig. 1) with respect to the top surface of the substrate; and a first semiconductor interface of at least one inner first semiconductor layer from among the plurality of first semiconductor layers is along a plane parallel (top surface of 161c/161d, figs. 1 and 3) to the top surface of the substrate.  
Regarding claim 17, Kim teaches the integrated circuit device of claim 12, wherein: a second semiconductor interface of at least one outer second semiconductor layer from among the plurality of second semiconductor layers comprises a portion parallel to the top surface of the substrate and at least one other portion having a slope sides of 161c/161d, fig. 1) with respect to the top surface of the substrate; and a second semiconductor interface of at least one inner second semiconductor layer from among the plurality of second semiconductor layers is along a plane parallel (top surface of 161c/161d, figs. 1 and 3) to the top surface of the substrate.  

Claims 1,2,7,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwok et al (PG Pub 2011/0073952 A1).
Regarding claim 1, Kwok teaches an integrated circuit device comprising: a fin-type active region (20 between 22, figs. 2A and 6) protruding from a top surface of a substrate (20) and extending in a first horizontal direction (along 4B—4B, fig. 2A; into the paper in fig. 6); at least one semiconductor layer, each comprising a lower semiconductor layer (36) and an upper semiconductor layer (62) sequentially stacked on the of fin-type active region; and a gate electrode (28) extending in a second horizontal direction crossing the first horizontal direction on the fin-type active region, wherein the lower semiconductor layer comprises a same material (SiGe, paragraph [0023]) as a material of the upper semiconductor layer, and wherein a semiconductor interface is provided between the lower semiconductor layer and the upper semiconductor layer (fig. 6).  
Kwok does not teach the fin-type active region to be a plurality of fin-type active regions.
It would have been obvious to the skilled in the art before the effective filing date of the invention to include a plurality of fin-type active regions, in Kwok’s device, and to include a plurality of gate electrodes extending in a second horizontal direction crossing the first horizontal direction on the plurality of the fin-type active regions, for the known benefit of increasing the functionality of the device, such as increasing the switching power and storage capacity, for examples.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a plurality of fin-type active regions, in Kim’s device, and 
Regarding claim 2, Kwok teaches the integrated circuit device of claim 1, wherein the lower semiconductor layer and the upper semiconductor layer have a same crystallinity ((111) crystal orientation 38/40, paragraph [0019]).  
Regarding claim 7, Kwok teaches the integrated circuit device of claim 1, wherein the semiconductor interface has a slope (fig. 6) with respect to the top surface of the substrate.  
Regarding claim 8, Kwok teaches the integrated circuit device of claim 1, wherein the semiconductor interface comprises a plurality of portions having different slopes (fig. 6). 

Claims 1, 3-6 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badaroglu et al (US Patent 10,332,881 B1) and Cheng et al (US Patent 9,153,647 B1).
Regarding claim 1, Badaroglu teaches an integrated circuit device comprising: a plurality of fin-type active regions (two, fig. 4A, one is shown in fig. 5 as 304 between STI) protruding from a top surface of a substrate (304) and extending in a first horizontal direction; at least one semiconductor layer (412, figs. 4B and 5); and a gate electrode extending in a second horizontal direction crossing the first horizontal direction on the plurality of fin-type active regions.
Badaroglu does not teach the at least one semiconductor layer, each comprising a lower semiconductor layer and an upper semiconductor layer sequentially stacked on at least one of the plurality of fin-type active regions.
In the same field of endeavor, Cheng teaches at least one semiconductor layer, each comprising a lower semiconductor layer (s-Si, fig. 6) and an upper semiconductor layer sequentially stacked on at least one of the plurality of fin-type active regions (between 36), wherein the lower semiconductor layer comprises a same material (Si, fig. 6) as a material of the upper semiconductor layer, and wherein a semiconductor interface is provided between the lower semiconductor layer and the upper semiconductor layer, for the benefit of providing tunable finFETs for different circuit applications (column 2, lines 66 and 67, and column 3, lines 45 to 65).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make at least one semiconductor layer each to comprise a lower semiconductor layer and an upper semiconductor layer sequentially stacked on at least one of the plurality of fin-type active regions, wherein the lower semiconductor layer comprised a same material as a material of the upper semiconductor layer, and wherein a semiconductor interface was provided between the lower semiconductor layer and the upper semiconductor layer for the benefit of providing tunable finFETs for different circuit applications.  
Badaroglu does not teach a plurality of gate electrodes.
It would have been obvious to the skilled in the art before the effective filing date of the invention to include a plurality of gate electrodes extending in a second horizontal direction crossing the first horizontal direction on the plurality of fin-type active regions, 
Regarding claim 3, Badaroglu teaches the integrated circuit device of claim 1, further comprising: a nano-sheet stacked structure (404, fig. 5, column 8, lines 38-41) comprising a plurality of nano-sheets stacked apart from one another above a top surface of a fin-type active region, among the plurality of the fin-type active regions, and extending parallel to the top surface of the fin-type active region, each of the plurality of nano-sheets comprising a channel region (column 9, lines 27-30), wherein portions of a gate electrode, among the plurality of gate electrodes, fill spaces (406, fig. 5, column 8, lines 43-45) between the nano-sheets.  
Regarding claim 4, Cheng does not teach a topmost level of the semiconductor interface relative to the substrate in a vertical direction is higher than a level of a bottom surface of a nano-sheet, among the plurality of nano-sheets, closest to the substrate.  
Cheng teaches the thicknesses t1a and t1B can be adjusted to optimize the device performance for a specific application (column 3, lines 45-65).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make a topmost level of the semiconductor interface relative to the substrate in a vertical direction to be higher than a level of a bottom surface of a nano-sheet, among the plurality of nano-sheets, closest to the substrate by optimization according to the device application.
Regarding claim 5, Cheng does not teach the topmost level of the semiconductor interface relative to the substrate in the vertical direction is lower than a level of a top surface of the nano-sheet closest to the substrate.  
Cheng teaches the thicknesses t1a and t1B can be adjusted to optimize the device performance for a specific application (column 3, lines 45-65).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the topmost level of the semiconductor interface relative to the substrate in the vertical direction to be lower than a level of a top surface of the nano-sheet closest to the substrate by optimization according to the device application.
Regarding claim 6, Cheng teaches wherein the semiconductor interface is along a plane parallel to the top surface of the substrate (fig. 6). 
Regarding claim 18, Badaroglu in view of Cheng (see claim 1) teaches an integrated circuit device comprising: a plurality of fin-type active regions protruding from a top surface of a substrate (304, fig. 4), which includes a cell region (memory, column 1, lines 22-25) and a peripheral circuit region (logic, column 1, lines 22-25), and extending in a first horizontal direction; (left and right direction, figs. 4A and 4B) 45a nano-sheet stacked structure comprising a plurality of nano-sheets (404, fig. 5, column 8, lines 38-41) stacked apart from one another above a top surface of a fin-type active region, among the plurality of the fin-type active regions, and extending parallel to the top surface of the fin- type active region, each of the plurality of nan-sheets comprising a channel region (column 9, lines 27-30); at least one semiconductor layer each comprising: a lower semiconductor layer and an upper semiconductor layer sequentially stacked on at least one of the plurality of fin-type active regions, and a semiconductor interface between the lower semiconductor layer and the upper semiconductor layer; and a plurality of gate electrodes extending in a second horizontal direction crossing the first horizontal direction on the plurality of fin-type active regions.  
Badaroglu does not teach the nano-sheet stacked structure to be in the cell region.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the nano-sheet stacked structure to be in the cell region, for the known benefit of providing an array of storage/memory devices.
Regarding claim 19, Cheng does not teach a topmost level of the semiconductor interface relative to the substrate in a vertical direction is lower than a level of a top surface of a nano-sheet, among the plurality of nan-sheets, closest to the substrate.  
Cheng teaches the thicknesses t1a and t1B can be adjusted to optimize the device performance for a specific application (column 3, lines 45-65).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make a topmost level of the semiconductor interface relative to the substrate in a vertical direction to be lower than a level of a top surface of a nano-sheet, among the plurality of nan-sheets, closest to the substrate by optimization according to the device application.
Regarding claim 20, Cheng does not teach the integrated circuit device of claim 18, wherein, in the peripheral circuit region, a fin-type active region, among the plurality of fin-type active regions, the lower semiconductor layer, and the upper semiconductor layer have a same crystallinity.
It would have been obvious to the skilled in the art before the effective filing date of the invention to try to make in the peripheral circuit region, a fin-type active region, among the plurality of fin-type active regions, the lower semiconductor layer, and the upper semiconductor layer have a same, or different, crystallinity, such as only KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (US Patent 9,153,647 B1).
Regarding claim 12, Cheng teaches an integrated circuit device comprising: a plurality of first fin-type active regions (two on the left, between 36, fig. 6) extending from a top surface of a substrate (14), in a first horizontal direction; a plurality of second fin-type active regions (two on the right) extending from the top surface of the substrate, in the first horizontal direction; a plurality of first semiconductor layers on the plurality of first fin-type active regions and each comprising: a first lower semiconductor layer (s-Si in 10A and 10B) and a first upper semiconductor layer (s-SiGe) sequentially stacked on a corresponding first fin-type active region among the plurality of first fin-type active regions, and  43a first semiconductor interface between the first lower semiconductor layer and the first upper semiconductor layer; a plurality of second semiconductor layers on the plurality of second fin-type active regions and each comprising: a second lower semiconductor layer (s-Si in 10C) and a second upper semiconductor layer (s-SiGe) sequentially stacked on a corresponding second fin-type active region among the plurality of second fin-type active regions, and a second semiconductor interface between the second lower semiconductor layer and the second upper semiconductor 
Cheng does not teach the plurality of first fin-type active regions to be in a first peripheral circuit region or the plurality of second fin-type active regions to be in a second peripheral circuit region.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the plurality of first fin-type active regions to be in a first peripheral circuit region and the plurality of second fin-type active regions to be in a second peripheral circuit region, for the known benefit of providing a first and a second switching/control circuits for memory arrays, for example.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the plurality of first fin-type active regions to be in a first peripheral circuit region and the plurality of second fin-type active regions to be in a second peripheral circuit region, for the known benefit of providing a first and a second switching/control circuits for memory arrays, for example.
 Badaroglu does not teach a plurality of gate electrodes.
It would have been obvious to the skilled in the art before the effective filing date of the invention to include a plurality of gate electrodes extending in a second horizontal direction crossing the first horizontal direction, for the known benefit of individually, or controlling different groups of, the finFETs to switch the finFETs on/off.
Regarding claim 13, Cheng does not teach in the second horizontal direction, a first width of the first peripheral circuit region is less than a second width of the second peripheral circuit region.  
It would have been obvious to the skilled in the art before the effective filing date of the invention to make in the second horizontal direction, a first width of the first peripheral circuit region to be less than a second width of the second peripheral circuit region, by optimizing the widths of the transistors to adjust their electrical characteristics according to their uses.  
Regarding claim 14, Cheng does not teach in the second horizontal direction, a third width of each of the plurality of first semiconductor layers is less than a fourth width of each of the plurality of second semiconductor layers.  
It would have been obvious to the skilled in the art before the effective filing date of the invention to make in the second horizontal direction, a third width of each of the plurality of first semiconductor layers is less than a fourth width of each of the plurality of second semiconductor layers, by optimization to adjust the transistors’ electrical characteristics according to their uses.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899